
	

114 HR 3899 IH: To amend the Internal Revenue Code of 1986 to extend for two years the credit for residential energy efficient property.
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3899
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for two years the credit for residential
			 energy efficient property.
	
	
		1.Extension of credit for residential energy efficient property
 (a)In generalSection 25D(g) of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2018. (b)Effective dateThe amendments made by this section shall apply to property placed in service after December 31, 2016.
			
